Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/18/2020 has been received; Claims 1, 2, 11-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2012/0227153) in view of Curtis (US 2013/0212788) in further view of Falk (USPN 6,405,376).

Regarding Claim 2, the combination of Laycock, Curtis and Falk disclose the carrying element is made of a material selected from the group consisting of: outer shell material, mesh material, webbing material, folded outer shell material with retroreflective trim attached, retroreflective trim or a combination thereof (Laycock, outer material of glove, 118, Para. 23).
Regarding Claim 11, the combination of Laycock, Curtis and Falk do not specifically disclose the linking element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the linking element of Laycock to have flame-resistant material in order to protect the linking element 
Regarding Claim 12, the combination of Laycock, Curtis and Falk do not specifically disclose wherein the carrying element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the carrying element of Laycock to have flame-resistant material in order to protect the carrying element from wildfires. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the carrying element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using flame-resistant material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 13, the combination of Laycock, Curtis and Falk disclose the carrying element is a glove strap (Laycock, Figures 1 & 2A).  
Regarding Claim 14, the combination of Laycock, Curtis and Falk disclose the carrying element is a pouch (Laycock. Figures 1 & 2A, pouch capable of holding a hand).  
Regarding Claim 15, the combination of Laycock, Curtis and Falk disclose the pouch is made of a mesh fabric or an outer shell material (Laycock, Para. 23).  
Regarding Claim 16, the combination of Laycock, Curtis and Falk disclose a pouch comprises at least one opening (Laycock. Figures 1 & 2A, opening of pouch for hand).  
Regarding Claim 17, the combination of Laycock, Curtis and Falk disclose the linking element is a strap (Laycock, 120, Para. 23).  
Regarding Claim 18, the combination of Laycock, Curtis and Falk disclose the linking element comprises a combined hook and loop fastener near the distal end and engage able with the carrying element (Laycock, Para. 23).  
Regarding Claim 19, the combination of Laycock, Curtis and Falk disclose a releasable fastener connecting the linking element to the inside portion of the at least one exterior pocket (Laycock, Para. 23).  
Regarding Claim 20, Laycock does not disclose the coat and the carrying element are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971. However, Curtis discloses a modular system of a coat (10, Figure 1) with carrying elements (120 & 140) which are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971 (Para. 4 & 18). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the coat of Laycock to meet the performance requirements of The National Fire Protection Association standard NFPA 1971, as taught by Curtis, in order to provide a coat which is can be used near or during fire so as to protect a user.



    PNG
    media_image1.png
    380
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    673
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732